
	
		I
		111th CONGRESS
		1st Session
		H. R. 2504
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the annual amount authorized to be appropriated to the Secretary of
		  Veterans Affairs to carry out comprehensive service programs for homeless
		  veterans.
	
	
		1.Increase in amount authorized
			 to be appropriated for comprehensive service programs for homeless
			 veteransSection 2013 of title
			 38, United States Code, is amended—
			(1)by striking
			 fiscal year 2007 and inserting fiscal year 2010;
			 and
			(2)by striking
			 $150,000,000 and inserting $200,000,000.
			
